DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 10, 13 and 16 of U.S. Patent No. 10,684,790 in view of Wiesmaier et al. (Hereinafter Wiesmaier, US Publication No. 2018/0196867). Claims 1-18 are obvious in view of claims 1, 4, 7, 10, 13 and 16 of U.S. Patent No. 10,684,790 and the cloud site environment as disclosed in Figure 7a of Wiesmaier. Essentially, claims 1-18 provide the same teachings as claims 1, 4, 7, 10, 13 and 16 of U.S. Patent No. 10,684,790, but in a different environment such as a cloud site environment. The combination of the teachings of claims 1, 4, 7, 10, 13 and 16 of U.S. Patent No. 10,684,790 and the cloud site environment as disclosed in Figure 7a of Wiesmaier to yield claims 1-18 of the instant application would have been obvious to leverage the benefits of serverless computing in a cloud environment (i.e. cost-efficiency in regards to renting or purchasing a fixed quantity of servers, offloading responsibilities related .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wiesmaier et al. (Hereinafter Wiesmaier, US Publication No. 2018/0196867) in view of Natanzon et al. (Hereinafter Natanzon, US Patent No. 2013/0103650).

Regarding claim 1, Wiesmaier teaches:
A method comprising: 
providing a serverless application to a cloud site of a cloud services provider (See [0003] and [0004], which teach a serverless application. See [0296] “According to certain embodiments, an auto scalable analytics platform is implemented for a selected number of common IoT analytics use cases in the AWS cloud by following a serverless first approach.” See [0447] “AWS introduced a new service named Amazon Athena. It provides the ability to execute interactive SQL queries on data stored in S3 in a serverless fashion”), the cloud services provider offering backend services comprising an object store (See S3 Storage depicted in Figure 7a. See [0453] “Amazon S3 provides scalable, cheap storage for vast amounts of data. Data objects are organized in buckets, which may be regarded as a globally unique name space for keys.”) and a database (See DynamoDB depicted in Figure 7a. See [0458] “DynamoDB is a fully managed schemaless NoSQL database service that stores items with attributes.”); 

Wiesmaier does not explicitly disclose what Natanzon teaches:
intercepting a plurality of input/output (IOs) written to a volume of a block storage device at a production site (See [0083] “In on example, host computer 104 and host computer 116 include protection agents 144 and 164, respectively. Protection agents 144 and 164 intercept SCSI commands issued by their respective host computers, via host devices to logical units that are accessible to the host computers.” See [0094] “In one example, in production mode DPA 112 acts as a source site DPA for LU A. Thus, protection agent 144 is configured to act as a source side protection agent; i.e., as a splitter for host device A. Specifically, protection agent 144 replicates SCSI I/O requests. A replicated SCSI I/O request is sent to DPA 112. After receiving an acknowledgement from DPA 124, protection agent 144 then sends the SCSI I/O request to LU A.”), remote from the cloud site (See [0209] “If the source device is on the storage array and is the source device for ORS, then DPA 112 will expose a target device which will be target for the ORS session. The DPA 112a will send the I/Os to the remote DPA 124a, and I/Os will be written to the final target device on the storage array 120 on the remote site which is the target of replication as described in FIGS. 1 to 16.” See [0283] “The focus here is on the replication (remote/target) side of the continuous data protection system to enable a user to generate and promote snapshots.”); 
aggregating, at the production site, the plurality of IOs for storage in an object at the object store of the cloud services provider; and 
transmitting, from the production site to the cloud site, the aggregated plurality of IOs (See [0098] “In snapshot mode, DPA 112 receives several I/O requests and combines them into an aggregate "snapshot" of all write activity performed in the multiple I/O requests, and sends the snapshot to DPA 124, for journaling and for incorporation in target storage system 120.” See [0113] “Write transaction 200 is transmitted from source side DPA 112 to target side DPA 124.) and metadata associated with each IO, the metadata for each IO comprising a write timestamp indicating when an IO was written, a write offset of the IO, and a write size of the IO (See [0113] “Write transaction 200 is transmitted from source side DPA 112 to target side DPA 124. As shown in FIG. 2, DPA 124 records the write transaction 200 in four streams. A first stream, referred to as a DO stream, includes new data for writing in LU B. A second stream, referred to as an DO METADATA stream, includes metadata for the write transaction, such as an identifier, a date & time, a write size, a beginning address in LU B for writing the new data in, and a pointer to the offset in the do stream where the corresponding data is located.” See [0098],), 
wherein upon receipt of the aggregated IOs and metadata at the cloud site, the aggregated IOs are stored in a single object in the object store at the cloud site (See [0098] “In snapshot mode, DPA 112 receives several I/O requests and combines them into an aggregate "snapshot" of all write activity performed in the multiple I/O requests, and sends the snapshot to DPA 124, for journaling and for incorporation in target storage system 120.”), and a function of the serverless application is triggered that writes the metadata to the database offered by the cloud services provider (See [0113] “Write transaction 200 is transmitted from source side DPA 112 to target side DPA 124. As shown in FIG. 2, DPA 124 records the write transaction 200 in four streams. A first stream, referred to as a DO stream, includes new data for writing in LU B. A second stream, referred to as an DO METADATA stream, includes metadata for the write transaction, such as an identifier, a date & time, a write size, a beginning address in LU B for writing the new data in, and a pointer to the offset in the do stream where the corresponding data is located.” See [0104] “Journal processor 180 functions generally to manage the journal entries of LU B. Specifically, journal processor 180 (i) enters write transactions received by DPA 124 from DPA 112 into the journal, by writing them into the journal LU, (ii) applies the journal transactions to LU B,” See Table IV in [0138]] which teaches managing journal entries for write transactions and metadata transmitted to a target side DPA.).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the storage system of Wiesmaier with the continuous data protection system of Natanzon to enable a cloud service provider the ability to roll back to any specified point-in-time within a recent history, thus providing efficient data backup services. The combination would further minimize the down time, in which the organization production site data is unavailable during a recovery, and enable recovery as close as possible to any specified point-in-time within a recent history. See [0005]-[0008] of Natanzon. 

Regarding claim 2, Wiesmaier teaches:
The method of claim 1 wherein the object store comprises an S3 object interface (See S3 Storage depicted in Figure 7a. See [0453] “Amazon S3 provides scalable, cheap storage for vast amounts of data. Data objects are organized in buckets, which may be regarded as a globally unique name space for keys.”).

Regarding claim 3, Wiesmaier teaches:
The method of claim 1 wherein the object store is provided as a first backend service by the cloud services provider (See S3 Storage depicted in Figure 7a. See [0453] “Amazon S3 provides scalable, cheap storage for vast amounts of data. Data objects are organized in buckets, which may be regarded as a globally unique name space for keys.”), and the database is provided as a second backend service, different from the first backend service, by the cloud services provider (See DynamoDB depicted in Figure 7a. See [0458] “DynamoDB is a fully managed schemaless NoSQL database service that stores items with attributes.”).

Regarding claim 4, Natanzon teaches:
The method of claim 1 wherein upon the single object being stored in the object store at the cloud site an object identifier (ID) is generated for the single object (See [0104] “As described below, with reference to FIGS. 2 and 3A-3D, journal entries include four streams, two of which are written when write transaction are entered into the journal, and two of which are written when write transaction are applied and removed from the journal.” See [0105] “Reference is now made to FIG. 2, which is a simplified illustration of a write transaction 200 for a journal.” See [0106]-[0112] “Write transaction 200 generally includes the following fields: one or more identifiers; a time stamp, which is the date & time at which the transaction was received by source side DPA 112; a write size, which is the size of the data block; a location in journal LU 176 where the data is entered; a location in LU B where the data is to be written; and the data itself.”), and the method further comprises: 
writing, in the database, the metadata for each IO and the object ID of the single object in which the IO was stored (See [0113] “Write transaction 200 is transmitted from source side DPA 112 to target side DPA 124. As shown in FIG. 2, DPA 124 records the write transaction 200 in four streams. A first stream, referred to as a DO stream, includes new data for writing in LU B. A second stream, referred to as an DO METADATA stream, includes metadata for the write transaction, such as an identifier, a date & time, a write size, a beginning address in LU B for writing the new data in, and a pointer to the offset in the do stream where the corresponding data is located.” See [0098]. See Table IV in [0138]] which teaches managing journal entries for write transactions and metadata transmitted to a target side DPA.).

Claims 7-10 and 13-16 are rejected for the same reasons provided in the rejections of claims 1-4 respectively. 

Allowable Subject Matter
Claims 5-6, 11-12, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/MICHAEL L WESTBROOK/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139